Memorandum Opinion
Counsel for the defendant advised the court that the State had withdrawn the habitual offender petition filed against his client. *461Before that withdrawal, the defendant had raised the issue of an indigent defendant’s right to appointed counsel at an habitual offender proceeding. The companion case of State v. Cook, 125 N.H. 452, 481 A.2d 823 (1984), raised the same issue, and we have ruled on it by our opinion of even date. Counsel is not entitled to payment from public funds.

Remanded.